DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .     

Formal Matters
Applicant’s amendment and response filed 12/8/2021, which amended claim 1, cancelled claims 15 and 16 and added new claims 73 and 74, has been entered.  Claims 1-3, 5, 7, 10, 20, 21, 23, 28-38, 43-46, 48-53, 55, 56, 58-61 and 64-74 are pending.  Claims 4, 6, 8, 9, 11, 13, 14, 17-19, 22, 24-27, 39-42, 47, 54, 57, 62 and 63 were previously cancelled.  Claims 7, 10, 20, 21, 30-38, 43-46, 48-53, 55, 56, 58-61, 64, 65 and 69-71 have been withdrawn as being directed to a non-elected invention.  Claims 1-3, 5, 23, 28, 29, 66-68 and 72-74 have been examined on the merits with respect to the elected species.  References not included with this Office Action can be found in a prior Action. 
Claim Rejection - Withdrawn
The rejection of claims 15 and 16 under 35 U.S.C. §§ 102(a)(1) and 102(a)(2) as anticipated by, or, in the alternative, under 35 U.S.C. § 103 as obvious over Berry (U.S. PGPUB 2016/0143961, 5/26/2016), has been withdrawn in view of the cancellation of these claims.
Claim Rejection - 35 U.S.C. §§ 102 and 103 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office Action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR § 1.56 to 

Claims 1-3, 5, 23, 28, 29, 66-68 and 72 remain rejected and new claims 73 and 74 are rejected under 35 U.S.C. §§ 102(a)(1) and 102(a)(2) as anticipated by, or, in the alternative, under 35 U.S.C. § 103 as obvious over Berry et al. (U.S. PGPUB 2016/0143961, published 5/26/2016).
Regarding claims 1, 2 and 66-68, Berry teaches a solid (probiotic) composition that contains two or more species of bacteria (e.g., 2, 3, 4, 5, 6, 7, 8, 9, 10, 15, 20, 30 or more species of bacteria), where the probiotic composition contains or is administered in conjunction with a prebiotic (Abstract; paragraph 201).  Berry teaches that the bacteria in the composition include Sutterella, Collinsella, Faecalibacterium, Blautia, Fusobacterium, Dorea, Bacteroides, Eubacterium, Clostridium, Oscillospira, Ruminococcus and Coprococcus (paragraph 202).  Berry also teaches that the bacteria can also include Prevotella ruminocola and Parabacteroides johnsonii (paragraphs 208 and 213).  
Berry also teaches that the composition can also comprise two or more bacterial species set forth in Table 1, where in Table 1 indicates the bacteria includes Megamonas funiformis or Megamonas hypermegale (paragraph 20; Table 1; page 142).  Berry teaches that the microorganism can be lyophilized or freeze-dried (paragraphs 256, 257, 599, 727 and 818).
With regard to claims 1, 3, 5, 23, 73 and 74, concerning the composition comprises fecal material (which is interpreted to include the solid semi-solid or liquid metabolic waste 
Berry teaches that the compositions can contain one or more populations of immunomodulatory bacteria which can be produced by isolation and/or culture, using, for example, the following steps: a) providing fecal material and b) subjecting the material to a culture step and/or a treatment step resulting in purification and/or isolation of immunomodulatory bacteria (paragraph 184).

In view of the above, it would have been within the purview of one of ordinary skill in the art to utilize fecal material obtained from a healthy animal (e.g. a dog, a canine, a non-human mammal) to isolate the microorganisms from the gastrointestinal microbiota in order to treat the same animal (e.g. a dog, a canine, a non-human mammal) with a composition sourced from the same type of healthy animal or another animal (e.g. a dog, a canine, a non-human mammal) with a composition sourced from the same type of healthy animal.
It is additionally noted that the wherein statement within claims 51-57 (e.g., “wherein the plasminogen promotes secretion of insulin,” “wherein the plasminogen reduces pancreatic islet β cell apoptosis in the subject and/or promotes repair of a pancreatic islet β cell injury” “wherein the plasminogen further promotes expression of multi-directional nuclear transcription factor NF-κB in the subject,” etc.) are reciting the intended result of the step of the effective amount of plasminogen to the subject.  Further describing the intended result of a method step positively recited does not further limit the claims (see MPEP § 2111.04).
With regard to claim 74 and the intended use of the composition within the claim (e.g., “oral administration of the solid composition improves the health of the recipient”), the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination.  See Sinclair & Carroll Co. v. Interchemical Corp., In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960); and Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988).  The discovery of a new use for an old structure based on unknown properties of the structure might be patentable to the discoverer as a process of using. In re Hack, 245 F.2d 246, 248, 114 USPQ 161, 163 (CCPA 1957).  However, when the claim recites using an old composition or structure and the “use” is directed to a result or property of that composition or structure, then the claim is anticipated.  In re May, 574 F.2d 1082, 1090, 197 USPQ 601, 607 (CCPA 1978).  While the reference does not show a specific recognition of the claim result, it is implied, and its discovery by appellants is tantamount only to finding a property in the old composition.”  In re Tomlinson, 363 F.2d at 934, 150 USPQ 623, at 628 (CCPA 1966) (emphasis in original).
Regardless, it is noted that for claims 1, 5, 23, 73 and 74 (“a fecal microbiota,” “fecal microbiota of a canine,” “fecal microbiota of a non-human mammal” and “fecal microbiota of a healthy non-human mammal”), the above claims are product by process claims (i.e., “fecal microbiota” or “fecal material” are materials produced by the process of digestion, subsequent processing of digested material by bacteria in the intestinal tract and production of “fecal” material via bowel movement).  MPEP § 2113 states that “Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.”  For a product-by-process claim, if the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process (MPEP § 2113).  

Further, with regard to claims 1, 3, 23 and 72-74, Berry teaches that the above bacterial composition microorganisms are desirable components for a solid composition that is suitable for safe administration to humans and other mammalian subjects and are efficacious in treating or preventing numerous immune and inflammatory diseases and gastrointestinal diseases, disorders and conditions associated with a dysbiosis (paragraph 100; i.e., improved gastrointestinal health). 
In view of the above, the composition comprises microorganisms that comprise a fecal microbiota (or substantially a fecal microbiota) of a healthy non-human animal, where the microorganisms within the composition are isolated and when administered provides improved gastrointestinal health.
Regarding claims 1 and 28, Berry teaches that the solid composition comprising the microorganism can be formulated into a variety of forms and administered by a number of different means, where the composition can be administered orally, in formulations containing conventionally acceptable carriers, adjuvants, and vehicles as desired (paragraph 417).  Berry teaches that solid dosage forms for oral administration include capsules, tablets, caplets, pills, troches, lozenges, powders, and granules (paragraph 418).  
Regarding claim 29, Berry teaches that one or more excipients (e.g., starches, pre-gelatinized starches, gelatin, polyvinylpyrolidone, cellulose, methylcellulose, sodium carboxymethylcellulose, ethylcellulose, polyacrylamides, polyvinyloxoazolidone, 12-C18 fatty acid alcohol, polyethylene glycol, polyols, saccharides, oligosaccharides, and combinations thereof; paragraph 409).
It is noted that with regard to the preamble of claim 1 (i.e., “a solid composition for oral administration to improve the health of a non-human animal”), if the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction (MPEP § 2111.02).  A preamble is not a limitation where claim is directed to a product and the preamble merely recites a property inherent in an old product defined by the remainder of the claim (MPEP § 2111.02).  
It is also noted in MPEP § 2131.02(III) that a generic disclosure will anticipate a claimed species covered by that disclosure when the species can be “at once envisaged” from the disclosure.”  “[W]hether a generic disclosure necessarily anticipates everything within the genus … depends on the factual aspects of the specific disclosure and the particular products at issue.” Sanofi-Synthelabo v. Apotex, Inc., 550 F.3d 1075, 1083, 89 USPQ2d 1370, 1375 (Fed. Cir. 2008). See also Osram Sylvania Inc. v. American Induction Tech. Inc., 701 F.3d 698, 706, 105 USPQ2d 1368, 1374 (Fed. Cir. 2012) (“how one of ordinary skill in the art would understand the relative size of a genus or species in a particular technology is of critical importance”).
A reference disclosure can anticipate a claim even if the reference does not describe “the limitations arranged or combined as in the claim, if a person of skill in the art, reading the reference, would ‘at once envisage’ the claimed arrangement or Kennametal, Inc. v. Ingersoll Cutting Tool Co., 780 F.3d 1376, 1381, 114 USPQ2d 1250, 1254 (Fed. Cir. 2015) (quoting In re Petering, 301 F.2d 676, 681(CCPA 1962)).  MPEP § 2131.02(III).  
As indicated above, Berry teaches a solid (probiotic) composition comprising multiple genera of bacteria (paragraphs 20, 201, 202, 208 and 213; Table 1).  Berry further teaches that the bacteria in the solid composition can be one or more of Sutterella, Collinsella, Faecalibacterium, Blautia, Fusobacterium, Dorea, Bacteroides, Eubacterium, Clostridium, Oscillospira, Ruminococcus, Coprococcus Prevotella, Parabacteroides and Megamonas (paragraphs 20, 2021, 202, 208 and 213; Table 1).  
In view of the above, based on the disclosures from Berry, one of ordinary skill in the art would have “at once envisaged” any specific combination of any of the bacteria taught by Berry, including the compositions with specific taxa such as Sutterella, Collinsella, Megamonas, Prevotella, Faecalibacterium, Blautia, Fusobacterium, Dorea, Bacteroides, Eubacterium and Clostridium (claim 1), Sutterella, Collinsella, Megamonas, Prevotella, Faecalibacterium, Blautia, Fusobacterium, Dorea, Bacteroides, Eubacterium, Clostridium and Parabacteroides (claim 2), and Sutterella, Collinsella, Megamonas, Prevotella, Faecalibacterium, Blautia, Fusobacterium, Dorea, Bacteroides, Eubacterium, Clostridium, Oscillospira, Ruminococcus, Coprococcus  and Parabacteroides (claims 66-68).  Therefore, in light of the above, the Berry reference anticipates claims 1-3, 5, 23, 28, 29, 66-68 and 72-74.
In the instant case, in the alternative, although Berry does not explicitly teach one embodiment comprising all the above components (e.g., the microorganism in the composition, fibers, canine fecal material, fecal microbiota, physical state of the Sutterella, Collinsella, Megamonas, Prevotella, Faecalibacterium, Blautia, Fusobacterium, Dorea, Bacteroides, Eubacterium, Clostridium, Oscillospira, Ruminococcus, Coprococcus and Parabacteroides, or at most would have considered the claimed composition to be obvious because it merely combines several of the above bacterial genera taught by the prior art.  By naming all the claimed species and teaching that they can be combined, Berry provides a teaching to combine the species to yield the claimed invention.
As noted, Berry teaches the target materials within the composition (i.e., the above bacterial strain taxa) and teaches multiple embodiments for the combination).
A person of ordinary skill in the art would be motivated by the expressed teachings of Berry to make various combinations including the combinations of Sutterella, Collinsella, Megamonas, Prevotella, Faecalibacterium, Blautia, Fusobacterium, Dorea, Bacteroides, Eubacterium, Clostridium, Oscillospira, Ruminococcus, Coprococcus and Parabacteroides since they are known bacterial taxa in the prior art that are suitable for safe administration to humans and other mammalian subjects and are efficacious in treating or preventing numerous immune and inflammatory diseases and gastrointestinal diseases, disorders and conditions associated with a dysbiosis. 
A person of ordinary skill in the art would have had a reasonable expectation of success to make such a combination as the instant composition with a reasonable expectation of success since Berry’s teachings indicate that such combinations can be 
That is, Berry teaches a finite list of targets, targets which lead a person of ordinary skill in the art to select one or more of the targets – the bacterial taxa indicated above for a solid composition that can be used to treat a subject (e.g., a canine, or non-human mammal) with inflammatory diseases and gastrointestinal diseases, disorders and conditions.  As long as there is a finite list of targets within the cited reference (i.e., Berry), it is prima facie obvious to predictably make or use those targets.  An “obvious to try” rationale may support a conclusion that a claim would have been obvious where one skilled in the art is choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success.  An “obvious to try” rationale may support a conclusion that a claim would have been obvious where one skilled in the art is choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success. “[A] person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103.” KSR Int’l Co. v. Teleflex Inc., 550 U.S. 538, 421, 82 USPQ2d 1385, 1397 (2007).
Therefore, a person of ordinary skill before the effective filing date of the claimed invention would have been motivated to combine the recited components as described above (e.g., the microorganism in the composition, fibers, canine fecal material, fecal 
It is noted that the instant claims have the transitional phrase “comprising,” which is inclusive or open-ended and does not exclude additional, unrecited elements or method steps (MPEP § 2111.03).
Therefore, in view of the above, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 
Response to Arguments
Applicant’s arguments have been fully considered and found not persuasive.  The response to arguments provided in the Office Action dated 9/8/2021 are expressly incorporated herein.  Applicant’s arguments (Reply pages 11-19) are not persuasive in view of the above response to arguments, which cover Applicant’s arguments and Declarant’s previously supplied arguments that were reiterated.
As noted, Berry teaches a solid composition comprising multiple genera of bacteria (paragraphs 20, 201, 202, 208 and 213; Table 1).  Berry further teaches that the bacteria in the solid composition can be one or more of Sutterella, Collinsella, Faecalibacterium, Blautia, Fusobacterium, Dorea, Bacteroides, Eubacterium, Clostridium, Oscillospira, Ruminococcus, Coprococcus Prevotella, Parabacteroides and Megamonas (paragraphs 20, 2021, 202, 208 and 213; Table 1).  
As  previously noted, Applicant’s arguments regarding the number of species where the species in Table 1 does not give a person of ordinary skill in the art a reason to combine microorganisms from such a Table along with the other microorganisms as recited in claim 1 (Reply, pages 12-13), Applicant’s argument (based on motivation and expectation of success) is not persuasive since the fact that Applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  These arguments are not persuasive in view of MPEP § 2144 (IV) which indicates that the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. 
Further, MPEP § 2144 (IV) indicates that it is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006) (motivation question arises in the context of the general problem confronting the inventor rather than the specific problem solved by the invention); Cross Med. Prods., Inc. v. Medtronic Sofamor Danek, Inc., 424 F.3d 1293, 1323, 76 USPQ2d 1662, 1685 (Fed. Cir. 2005) (“One of ordinary skill in the art need not see the identical problem addressed in a prior art reference to be motivated to apply its teachings.”); In re Lintner, 458 F.2d 1013, 173 USPQ 560 (CCPA 1972) (discussed below); In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990), cert. denied, 500 U.S. 904 (1991).

A person of ordinary skill in the art would be motivated by the expressed teachings of Berry to make various combinations including the combinations of Sutterella, Collinsella, Megamonas, Prevotella, Faecalibacterium, Blautia, Fusobacterium, Dorea, Bacteroides, Eubacterium, Clostridium, Oscillospira, Ruminococcus, Coprococcus and Parabacteroides since they are known bacterial taxa in the prior art that are suitable for safe administration to humans and other mammalian subjects and are efficacious in treating or preventing numerous immune and inflammatory diseases and gastrointestinal diseases, disorders and conditions associated with a dysbiosis 
A person of ordinary skill in the art would have had a reasonable expectation of success to make such a combination as the instant composition with a reasonable expectation of success since Berry’s teachings indicate that such combinations can be made, and such bacterial taxa within a composition utilized in treating or preventing numerous immune and inflammatory diseases and gastrointestinal diseases, disorders and conditions associated with a dysbiosis were available and suggested in such combinations.
That is, as previously noted, Berry teaches a finite list of targets, targets which lead a person of ordinary skill in the art to select one or more of the targets – the bacterial taxa indicated above for a solid composition that can be used to treat a subject (e.g., a canine, or non-human mammal) with inflammatory diseases and gastrointestinal diseases, disorders and conditions.  As long as there is a finite list of targets within the cited reference (i.e., Berry), it is prima facie obvious to predictably make or use those targets.  KSR Int’l Co. v. Teleflex Inc., 550 U.S. 538, 421, 82 USPQ2d 1385, 1397 (2007).
Therefore, a person of ordinary skill before the effective filing date of the claimed invention would have been motivated to combine the recited components as described above (e.g., the microorganism in the composition, fibers, canine fecal material, fecal microbiota, physical state of the composition and excipients, sourced material from healthy subjects, etc.) with a reasonable expectation of success since Berry teaches all the claimed species, teaches the named species can be combined which yields the claimed invention with desirable components for a solid composition that is suitable for safe administration to humans and other mammalian subjects and are efficacious in treating or preventing numerous immune and inflammatory diseases and gastrointestinal diseases, disorders and conditions associated with a dysbiosis (paragraph 100).

Applicant is reminded that with respect to the provided arguments, “[a] person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007). “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.” Id.  Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id., 82 USPQ2d at 1396 (see MPEP § 2141.03).
With regard to new claims 73 and 74, Applicant’s arguments (Reply pages 16-18) are not persuasive in view of the rejection above, which addresses these new claims.
Accordingly, the rejection is maintained and made for new claims 73 and 74.

Conclusion

No claims are allowed.  No claims are free of the art.

Applicant’s Amendment necessitated the new ground(s) of rejection presented in this Office Action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a). 
A shortened statutory period for reply to this final Action is set to expire THREE MONTHS from the mailing date of this Action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final Action and the Advisory Action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the Advisory Action is mailed, and any extension fee pursuant to 37 C.F.R. § 1.136(a) will be calculated from the mailing date of the Advisory Action.  In no event, however, will the statutory period for reply expire later than 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAUL D. PYLA whose telephone number is (571) 270-1689.  The Examiner can normally be reached Monday-Friday between the hours of 9:30 AM to 6:00 PM, Eastern Time.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Sharmila Landau, can be reached at (571) 272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Paul D. Pyla 
Examiner, Art Unit 1653

/Soren Harward/Primary Examiner, Art Unit 1631